—Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered September 22, 1992, which, upon a jury verdict, found that plaintiffs were falsely arrested and awarded each plaintiff $50,000, unanimously affirmed, without costs.
We reject the City’s argument that probable cause justified *518the arrest as a matter of law because the facts giving rise to the arrest are disputed (compare, Kramer v City of New York, 173 AD2d 155). It was therefore proper for the jury to decide whether the complaint and subsequent investigation gave the officer probable cause to effect the warrantless arrests.
Finally, we find that the jury charge on probable cause was adequate. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.